NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
DURAMED PHARM.ACEUTICALS, INC.,
Plain,tiff-Appellant, ‘
V.
WATSON LABORATORIES, INC.,
Defendant-Appellee.
2011-1438 _
Appea1 from the United States District C0urt for the
District of Nevada in case no. 08-CV-0116, Judge Larry R.
Hicks.
ON MOTION
Bef0re NEWMAN, Circuit Judge.
0 R D E R
DuraIned Pharmaceuticals, Inc. (Duran1ed) submits a
motion for an injunction to prevent Wats0n Laborat0ries,
Inc. (Watson) from launching a generic version of its
patented drug, pending disposition of its appeal
DuraIned also requests a temporary injunction, pending
disposition of this rnotion.

DURAMED PHARMA V. WATSON LABS 2
Upon consideration thereof,
IT ls ORI)ERED THAT:
(1) Watson is directed to respond to the motion no
later than Ju1y 1, 2011.
(2) Watson is temporarily enjoined from launching its
generic, pending this court's receipt of the response and
the court's consideration of the papers submitted-
FoR THE CoURT
JUN 17 2011 /5/Jan H0rba1y
Date J an Horbaly .
Clerk
cc: Vern0n M. Winters, Esq.
Cedric C.Y. Tan, Esq.
520 lien
0F APPEALS FDR
ERAL ClRCUlT
JUN 1 7 2011
¢
ih
§§
E5'¢q-,
JAN HDRBALY
C|.H`Ii